Citation Nr: 0738132	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-21 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to March 6, 2006, and 
in excess of 30 percent after March 6, 2006.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for PTSD and assigned a zero percent rating from 
February 3, 2003.  In a June 2005 rating decision the RO 
granted an increased 10 percent rating effective from 
February 3, 2003.  In February 2007, the Board remanded the 
case for additional development.  A June 2007 rating decision 
granted an increased 30 percent rating effective from March 
6, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the February 2007 remand instructions 
included that the veteran be provided an examination by a VA 
psychiatrist or psychologist and requested that specific 
questions be addressed by that examiner.  A review of the 
record reveals that the veteran was provided an additional 
examination in June 2007 by the same VA examiner, J.T., M.D., 
a general practitioner, who provided the initial examination 
in June 2003.  It does not appear that the physician has 
acquired expertise in psychiatry or psychology.  The examiner 
also failed to address the specific question as to which of 
the provided descriptions best represented the veteran's 
degree of impairment caused by PTSD.  Although a global 
assessment of functioning (GAF) score was provided, no 
explanation was provided nor was any opinion provided to 
reconcile that score with GAF scores of 45 reported on 
treatment records dated in May, June, July, and September 
2006.  These opinions are considered be great importance in 
light of the June 2007 report that the veteran was not 
presently working.  The remand instructions also requested 
that the provisions of 38 C.F.R. § 3.321 be considered upon 
re-adjudication, but there is no indication these provisions 
have been considered.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, 
additional development is required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in March 2003 
and March 2007.  The Court, in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has held that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2007.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to be performed 
by a psychiatrist or psychologist.  A 
notation as to the examiner's expertise 
in this field should be included in the 
report.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner. 

The psychiatrist or psychologist is 
requested to indicate which of the 
following (a), (b), (c), (d), or (e) 
best describes the degree of impairment 
caused by the PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or

(c) Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic 
sleep impairment, mild memory loss 
(such as forgetting names, directions, 
recent events); or

(e) Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

An opinion should also be provided 
explaining the provided GAF score of 67 
with reconciliation of that score and 
GAF scores of 45 reported on treatment 
records dated in May, June, July, and 
September 2006.  The opinions should be 
provided based review of the medical 
evidence of record and sound medical 
principles.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  A discussion as to the 
provisions of 38 C.F.R. § 3.321 must be 
provided.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



